DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7
Claim 7, dependent from claim 1, recites “wherein the second DNA strand is 5 to 15 bases in length” (emphasis provided).  However, claim 1 specifies that “the second DNA strand has a dideoxy nucleotide base (ddN) at its 3’ end and comprises a nucleic acid having a sequence of SEQ ID NO: 34”, suggesting that the second DNA strand is at least 11 bases in length (i.e., a dideoxy nucleotide base (ddN) at its 3’ end plus the 10 bases from the sequence of SEQ ID NO: 34).  Thus, claim 7 is of improper dependent form for failing to include all the limitations of the claim (i.e., claim 1) upon which it depends.
Regarding claim 8
Claim 8, dependent from claim 6 which further depends from claim 1, recites “wherein the second DNA strand is 10 bases in length” (emphasis provided).  However, claim 1 specifies that “the second DNA strand has a dideoxy nucleotide base (ddN) at its 3’ end and comprises a nucleic acid having a sequence of SEQ ID NO: 34”, suggesting that the second strand is at least 11 bases in length (i.e., a dideoxy nucleotide base (ddN) at its 3’ end plus the 10 bases from the sequence of SEQ ID NO: 34).  Thus, claim 8 is of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
4.	Claims 1-6 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or reasonably suggest the sequencing adapter of instant claim 1.  Specifically, Makarov et al. (WO 2015/134552 A1), regarded as the closest prior art, disclose a sequencing adapter (e.g., see the generic “3’ adapter” as shown in Figure 3 and as described in paragraph [0110]. Also see a specific example of such “3’ adapter” as described in paragraphs [0176] and [0188], said specific “3’ adapter” consisting of 1st oligonucleotide “13-340” and 2nd oligonucleotide “13-559” as listed in Table 1 or paragraph [0297]) comprising: a first DNA strand (e.g., “Oligonucleotide 1” for the generic “3’ adapter”, or 1st oligonucleotide “13-340” for the specific “3’ adapter”) and a second DNA strand (e.g., “Oligonucleotide 2” of the generic “3’ adapter”, or 2nd oligonucleotide “13-559” for the specific “3’ adapter”); wherein the first DNA strand has a blocking group at its 3’ end and a 5’ phosphate; wherein the second DNA strand has a dideoxy nucleotide base (ddN) at its 3’ end; and wherein the second DNA strand is partially complementary to the first DNA strand.  However, the adapter of Makarov et al. differs from the adapter of claim 1 by the specific sequences of the first and second DNA strands (i.e., the first DNA strand of the adapter of Makarov et al. does not comprise “a nucleic acid having a sequence of SEQ ID NO: 18” as required by instant claim 1, and the second DNA strand of the adapter of Makarov et al. does not comprise “a nucleic acid having a sequence of SEQ ID NO: 34” as required by instant claim 1).
Conclusion
5.	Claims 1-6 are allowed and claims 7-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675